MEMORANDUM *
This is an appeal from a grant of summary judgment for the defendant, Emirates Airlines. Pyramid Travel brought this action claiming that Emirates tortiously caused SriLankan Airlines, Ltd. to cancel its travel agency relationship with Pyramid. It asserts intentional and negligent interference with economic relations, as well as fraud on the part of Emirates. See Korea Supply Co. v. Lockheed, Martin Corp., 29 Cal.4th 1134, 1158, 131 Cal.Rptr.2d 29, 63 P.3d 937 (Cal.2003); Della Penna v. Toyota Motor Sales, U.S.A., Inc., 11 Cal.4th 376, 380, 389, 393, 45 Cal.Rptr.2d 436, 902 P.2d 740 (Cal.1995).
To prove any of these claims, Pyramid would have to establish, inter alia, that Emirates took some action or directed conduct designed to disrupt relations between Pyramid and SriLankan. The district court correctly ruled that Pyramid failed to present any evidence linking the allegedly fraudulent statements made by Sri Lankan employees to Emirates. The district court’s grant of Emirates’s motion for summary judgment, and denial of Pyramid’s motion for reconsideration are thus AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.